DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the information disclosure statements filed 01/21/2022 and 03/30/2022 are duplicates.  The information disclosure statements have been placed in the application file, but the information referred to therein has not been considered as to the merits, and only one of the filed information disclosure statements has been considered.  

Election/Restrictions
Applicant’s election of Species B in the reply filed on 11/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 2 is objected to because of the following informalities:  lines 1 and 2 of claim 2 appear to contain a typographical error with regard to the limitation "wherein the first framework support includes at least one additional framework connectors".  For the purpose of this office action, the limitation will be treated as if it recites wherein the first framework support includes at least one additional framework connector.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 3 of claim 19 appears to contain a typographical error with regard to the limitation "said at least one of the solar panel".  For the purpose of this office action, the limitation will be treated as if it recites said at least one of the solar panels.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 5 is rejected due to its dependence on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harberts et al. (US 2010/0147359).
	Regarding claim 1, Harberts discloses a rack comprising: a framework having opposite first and second sides and a width between the first and second sides (14 in Fig. 3); a first framework support (12 in Fig. 3) including a first framework connector (22 in Fig. 3); and a second framework support (opposing 12 in Fig. 3); wherein the first framework connector defines a first plurality of different coupling locations ([0037] discloses at least one of the plurality of ballast holders can be removably connected to at least one of the plurality of panel support members; [0048], [0058]).
	With regard to the limitations "for mounting one or more solar panels on a vehicle", "configured to couple to and support the one or more solar panels", "configured to attach to the vehicle", "configured to couple to the first side of the framework", "configured to attach to the vehicle at a location spaced apart from the first framework support", "the second framework support configured to couple to the second side of the framework", and "for the first side of the framework to couple to in order to accommodate the width of the framework when the first and second framework supports are attached to the vehicle"; paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the first framework support includes at least one additional first framework connector ([0037] discloses at least one of the plurality of ballast holders can be removably connected to at least one of the plurality of panel support members; [0048], [0058]), each of said at least one additional first framework connector defining a first plurality of different coupling locations ([0037] discloses at least one of the plurality of ballast holders can be removably connected to at least one of the plurality of panel support members; [0048], [0058]).
	With regard to the limitations "each of said at least one additional first framework connector configured to couple to the first side of the framework" and "for the first side of the framework to couple to in order to accommodate the width of the framework when the first and second framework supports are attached to the vehicle", paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, Harberts discloses all the claim limitations as set forth above. Harberts further discloses the second framework support includes a second framework connector (opposing 22 in Fig. 3).
	With regard to the limitation "configured to couple to the second side of the frame", it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 4, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the first framework support includes a mounting base (24 in Fig. 3).
	With regard to the limitations "configured to couple to the vehicle" and "configured to be connected to the mounting base"; paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 5, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the second framework connector defines a second plurality of different coupling locations ([0037] discloses at least one of the plurality of ballast holders can be removably connected to at least one of the plurality of panel support members; [0048], [0058]).
	With regard to the limitation "for the second side of the framework to couple to in order to accommodate the width of the framework when the first and second framework supports are attached to the vehicle", paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the first framework connector includes an elongate rest defining the first plurality of different coupling locations (22 in Fig. 3; [0037] discloses at least one of the plurality of ballast holders can be removably connected to at least one of the plurality of panel support members; [0048], [0058]).
	Regarding claim 7, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the framework defines a channel (16 in Figures 3 and 4), the rest sized and shaped to be received by the channel (16 and 22 in Fig. 3).
	With regard to the limitation "so that the framework can move relative to the rest to accommodate the width of the framework when the first and second framework supports are attached to the vehicle"; paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 8, Harberts discloses all the claim limitations as set forth above. Harberts further discloses the first framework support includes a mounting base (24 in Fig. 3).
	With regard to the limitation "configured to couple to the vehicle, the first framework connector configured to be connected to the mounting base"; paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 9, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the mounting base includes a framework connector receiver (24 in Fig. 3 necessarily includes a portion which receives 22 in Fig. 3).
	With regard to the limitation "configured to receive and connect to the first framework connector", it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 10, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the framework connector receiver is connectable to the first framework connector at a plurality of different positions on the first framework connector (24 in relation to 22 in Fig. 3).
	Regarding claim 12, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the mounting base includes a mounting member (24 in Fig. 3 necessarily includes a portion which is mounted on a surface).
	With regard to the limitation "a vehicle mounting member configured to be coupled to a roof of the vehicle or to a side of the vehicle", paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 14, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the framework includes a solar panel support (16 in Fig. 1).
	With regard to the limitation "configured to support at least one of the one or more solar panels", it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 15, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the solar panel support defining a channel sized and shaped (16 in Figures 3 and 4) to receive the first framework connector (16 and 22 in Fig. 3).
	With regard to the limitations "configured to be connected to the first framework connector" and "when the solar panel support is connected to the first framework connector", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 16, Harberts discloses all the claim limitations as set forth above.  Harberts further discloses the framework includes an adjustable solar panel clip (20 - [0025] L1-5).
	With regard to the limitation "configured to be connected to the solar panel support and to engage at least one solar panel of the one or more solar panels to secure said at least one solar panel to the framework", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 17, Harberts discloses all the claim limitations as set forth above. Harberts further discloses the adjustable solar panel clip is configured to be connected to the solar panel support at a plurality of different positions on the solar panel support to accommodate a size of said at least one solar panel ([0025] L1-5).
	Regarding claim 19, Harberts discloses all the claim limitations as set forth above. Harberts further discloses the framework includes a fixed solar panel clip fixedly mounted on the solar panel support (attachment fixture 26 - [0025] L10).
	With regard to the limitation "configured to engage said at least one of the solar panel to secure said at least one solar panel to the framework", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 20, Harberts discloses a rack kit comprising a first mounting base (12 in Fig. 3); a second mounting base (opposing 12 in Fig. 3); a plurality of framework connectors ([0037] discloses at least one of the plurality of ballast holders can be removably connected to at least one of the plurality of panel support members; [0048], [0058]; it is noted that the structures that allow for the removable connection between the ballast holders and the panel support members satisfy the limitation requiring a plurality of framework connectors); a plurality of solar panel supports (14 in Fig .3); and a plurality of solar panel clips (20 in Fig. 1).
	With regard to the limitations "for mounting one or more solar panels on a vehicle", "configured to be mounted to the vehicle", "configured to be mounted to the vehicle at a location spaced apart from the first mounting base"; "configured to couple to either the first mounting base or the second mounting base", "configured to be coupled to two of the plurality of framework connectors", and "configured to secure the one or more solar panels to the plurality of solar panel supports"; paragraph [0028] of Harberts discloses a support surface such as a roof surface, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harberts et al. (US 2010/0147359) as applied to claim 10 above, in view of Withjack (US 4,421,943).
	Regarding claim 11, Harberts discloses all the claim limitations as set forth above.  
	Harberts does not explicitly disclose the framework connector receiver defines an opening and the first framework connector includes a leg, the leg sized and shaped to be inserted into the opening and move within the opening to connect the framework connector receiver to the first framework connector at one of the plurality of different positions.
	Withjack discloses a solar panel rack and further discloses a framework connector receiver defining an opening (outer leg 30 in Fig. 4) and a framework connector including a leg sized and shaped to be inserted into the opening and moved within the opening to connect the framework connector receiver to the first framework connector at one of a plurality of different positions (inner leg 28 in Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a framework connector receiver defining an opening and a framework connector including a leg sized and shaped to be inserted into the opening and moved within the opening to connect the framework connector receiver to the first framework connector at one of a plurality of different positions, as disclosed by Withjack, in the rack of Harberts, because the configuration would allow for adjustment of the angle at which the solar panels are mounted.
	Additionally, as evidenced by Withjack, a configuration including a framework connector receiver and a framework connector including a leg sized and shaped to be inserted into the opening and moved within the opening to connect the framework connector receiver to the first framework connector at one of a plurality of different positions, amounts to the use of a known configuration in the art, and one of ordinary skill in the art would have a reasonable expectation of success when including the configuration in the rack of Harberts based on the teaching of Withjack.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harberts et al. (US 2010/0147359) as applied to claim 12 above, in view of Babineau Jr. et al. (US 2016/0072426).
	Regarding claim 13, Harberts discloses all the claim limitations as set forth above.  
	Harberts does not explicitly disclose the mounting base includes a sealer configured to form a seal with the vehicle when the mounting base is coupled to the vehicle.
	Babineau Jr. discloses a mounting base for a solar panel on a roof including a sealer configured to form a seal with the roof when the mounting base is coupled to the roof (abstract L12-14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include adhesive or tape, as disclosed by Babineau Jr, in the mounting base of Harberts, because as taught by Babineau Jr., the adhesive or tape is adherable to the roof to secure the mounting unit to the roof (abstract L13-14).
	Additionally, as evidenced by Babineau Jr., the use of a sealer in a mounting base for a solar panel on a roof amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill in the art would have a reasonable expectation of success when including a sealer in the mounting base of Harberts based on the teaching of Babineau Jr.
	With regard to the limitation "configured to form a seal with the vehicle when the mounting base is coupled to the vehicle" paragraph [0028] of Harberts discloses a support surface such as a roof surface, and the abstract of Babineau Jr. discloses the adhesive or tape is adherable to the roof, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harberts et al. (US 2010/0147359) as applied to claim 16 above, in view of Burdick et al. (US 2017/0366134).
	Regarding claim 18, Harberts discloses all the claim limitations as set forth above.  
	Harberts does not explicitly disclose the adjustable solar panel clip includes a pad. 
	Burdick discloses a solar module mounting and support system and further discloses a clip cavity including a cushion element formed from rubber, urethane, silicone and/or the like, to absorb and/or distribute clamping pressure exerted against the solar module ([0065]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cushion element formed from rubber, urethane, silicone and/or the like, as disclosed by Burdick, in the clip of Harberts, because as taught by Burdick, the cushion element absorbs and/or distributes the clamping pressure exerted against the solar module by the bottom clip along the bottom clip cover surface ([0065]).
	Additionally, as evidenced by Burdick, the use of a cushion element in a solar panel clip amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a cushion element in the clip of Harberts based on the teaching of Burdick.
	With regard to the limitation "configured to engage and cushion said at least one solar panel when the adjustable solar panel clip secures said at least one solar panel to the framework", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726